PER CURIAM.
Jerry Lee Sweet appeals the judgments and sentences imposed after he admitted violating the terms of his community control without reserving the right to appeal any dispositive issue. Sweet’s community control had been previously imposed in five separate lower tribunal cases. He admitted violating community control as to two of the five counts alleged in the second amended affidavit of violation of community control, and the State chose not to pursue the other counts. His assistant public defender filed a motion to withdraw and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). However, the record does not contain an order of revocation of community control that specifies the conditions violated.
We affirm the revocation of community control and the sentences, see Robinson v. State, 373 So.2d 898 (Fla.1979), but remand with the direction that the trial court enter an order of revocation of community control in each case which reflects Sweet’s admission to violating community control as to only counts one and two of the second amended affidavit of violation of community control.

Affirmed; Remanded with Instructions.

GUNTHER, POLEN and MAY, JJ., concur.